Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 1 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 2 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 3 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 4 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 5 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 6 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                          Document     Page 7 of 39
                   Case 19-14373                            Doc 1               Filed 12/30/19 Entered 12/30/19 12:41:48                                                           Desc Main
                                                                                  Document     Page 8 of 39
 Fill in this information to identify the case:

 Debtor name            No Name Restaurant, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           212,857.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           212,857.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           422,079.47


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             422,079.47




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 19-14373                   Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                       Desc Main
                                                                   Document     Page 9 of 39
 Fill in this information to identify the case:

 Debtor name         No Name Restaurant, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              $5,900.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Sovereign Bank                                          Operating Account               0215                                    $20,000.00




           3.2.     Sovereign Bank                                          Payroll Account                 0298                                             $0.00




           3.3.     Sovereign Bank                                          Charge Account                  1406                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $25,900.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                  Case 19-14373                   Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                          Desc Main
                                                                  Document     Page 10 of 39
 Debtor           No Name Restaurant, Inc.                                                        Case number (If known)
                  Name




           7.1.     Security deposit with MassPort                                                                                             $14,907.00




           7.2.     Utility deposit                                                                                                                  $50.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                $14,957.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 0.00    -                                   0.00 = ....                     Unknown
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                       $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used     Current value of
                                                      physical inventory         debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Food, beer and wine
           inventory (net book
           value is estimated);
           Perishable; Purchased
           within 20 days of filing                                                       $35,000.00       Estimated                             Unknown



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                       Desc Main
                                                                  Document     Page 11 of 39
 Debtor         No Name Restaurant, Inc.                                                         Case number (If known)
                Name



 23.       Total of Part 5.                                                                                                                    $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers                 debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                         (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Restaurant equipment and furniture                                            $32,000.00     Cost - Depreciat                    $32,000.00



 51.       Total of Part 8.                                                                                                             $32,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                      Desc Main
                                                                  Document     Page 12 of 39
 Debtor         No Name Restaurant, Inc.                                                      Case number (If known)
                Name

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used     Current value of
            property                                      extent of           debtor's interest        for current value         debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Debtor's Commercial
                     Lease with Massport
                     may have significant
                     value                                                                  $0.00                                                    $0.00




 56.        Total of Part 9.                                                                                                                     $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used      Current value of
                                                                              debtor's interest        for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            No Name Restaurant trade name                                              Unknown                                                Unknown



 61.        Internet domain names and websites
            www.nonamerestaurant.com                                                   Unknown                                                Unknown



 62.        Licenses, franchises, and royalties
            City of Boston Common Victualers license
            (wine and malt beverages with liqueurs)                                         $0.00      Comparable sales                    $140,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48             Desc Main
                                                                  Document     Page 13 of 39
 Debtor         No Name Restaurant, Inc.                                                     Case number (If known)
                Name




 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                     $140,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  Case 19-14373                       Doc 1           Filed 12/30/19 Entered 12/30/19 12:41:48                                         Desc Main
                                                                       Document     Page 14 of 39
 Debtor          No Name Restaurant, Inc.                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $25,900.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $14,957.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $32,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $140,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $212,857.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $212,857.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                    Desc Main
                                                                  Document     Page 15 of 39
 Fill in this information to identify the case:

 Debtor name         No Name Restaurant, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                 Desc Main
                                                                  Document     Page 16 of 39
 Fill in this information to identify the case:

 Debtor name         No Name Restaurant, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Massachusetts Department of                               Check all that apply.
           Revenue                                                      Contingent
           Bankruptcy Unit                                              Unliquidated
           P.O. Box 9564                                                Disputed
           Boston, MA 02114
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Meals taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Massachusetts Department of                               Check all that apply.
           Revenue                                                      Contingent
           Bankruptcy Unit                                              Unliquidated
           P.O. Box 9564                                                Disputed
           Boston, MA 02114
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Corporate excise tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   37174                               Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                                Desc Main
                                                                  Document     Page 17 of 39
 Debtor       No Name Restaurant, Inc.                                                                        Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Massachusetts Department of                               Check all that apply.
           Revenue                                                      Contingent
           Bankruptcy Unit                                              Unliquidated
           P.O. Box 9564                                                Disputed
           Boston, MA 02114
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Paid Family Medical Leave Act
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    $0.00
           Massachusetts Department of                               Check all that apply.
           Revenue                                                      Contingent
           Bankruptcy Unit                                              Unliquidated
           P.O. Box 9564                                                Disputed
           Boston, MA 02114
           Date or dates debt was incurred                           Basis for the claim:
                                                                     EMAC supplemental
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $1,167.12
           A-1 Exterminators                                                           Contingent
           P.O. Box 310                                                                Unliquidated
           Lynn, MA 01903                                                              Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $15,036.80
           Allways Health Partners                                                     Contingent
           399 Revolution Drive                                                        Unliquidated
           Somerville, MA 02145                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $11,752.50
           Beau's Seafood                                                              Contingent
           9 Fish Piers Street E                                                       Unliquidated
           Boston, MA 02210                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                          Desc Main
                                                                  Document     Page 18 of 39
 Debtor       No Name Restaurant, Inc.                                                                Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $39,849.04
          Boston Lobster Company                                                Contingent
          345 W 1sst Street                                                     Unliquidated
          Boston, MA 02127                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $92,557.86
          City of Boston                                                        Contingent
          One City Hall Square                                                  Unliquidated
          Boston, MA 02201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $537.05
          Comcast Business                                                      Contingent
          PO Box 70219                                                          Unliquidated
          Philadelphia, PA 19176                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,507.88
          Cram Seafood Company                                                  Contingent
          145 Shirley Street                                                    Unliquidated
          Boston, MA 02119                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,111.25
          Dex-YP                                                                Contingent
          PO Box 619810                                                         Unliquidated
          DPW Airport                                                           Disputed
          Dallas, TX 75261
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $776.22
          Emcor Services                                                        Contingent
          80 Hawes Way                                                          Unliquidated
          South Walpole, MA 02071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,631.20
          Eversource                                                            Contingent
          PO Box 56007                                                          Unliquidated
          Boston, MA 02205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                          Desc Main
                                                                  Document     Page 19 of 39
 Debtor       No Name Restaurant, Inc.                                                                Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,355.02
          Horizon Beverage Company                                              Contingent
          45 Commerce Way                                                       Unliquidated
          Norton, MA 02766                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $979.48
          HT Berry Co., Inc.                                                    Contingent
          50 North Street                                                       Unliquidated
          Canton, MA 02021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $16,200.30
          Ipswich Maritime Products                                             Contingent
          PO Box 388                                                            Unliquidated
          Ipswich, MA 01938                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,102.40
          Ipswich Shellfish Co.                                                 Contingent
          8 Hayward Street                                                      Unliquidated
          Ipswich, MA 01938                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $23,419.03
          James Hook & Co.                                                      Contingent
          15-17 Northern Avenue                                                 Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $19,993.80
          John Nagle Co.                                                        Contingent
          306 Northern Avenue                                                   Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,797.00
          JRM Hauling & Recycling Service                                       Contingent
          265 Newbury Street                                                    Unliquidated
          Peabody, MA 01960                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                          Desc Main
                                                                  Document     Page 20 of 39
 Debtor       No Name Restaurant, Inc.                                                                Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,053.50
          Keezer Sportswear & Landmark Graphics                                 Contingent
          106 Finnell Drive, Suite 5                                            Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,676.15
          Kyler's Catch Seafood                                                 Contingent
          2 Washburn Street                                                     Unliquidated
          Peabody, MA 01960                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,036.03
          Lavallee's Bakery Distributors                                        Contingent
          117 Beaver Street                                                     Unliquidated
          Waltham, MA 02452                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $20.00
          Lenox-Martel, Inc.                                                    Contingent
          89 Heath Street                                                       Unliquidated
          Jamaica Plain, MA 02130                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,820.30
          Liberty Mutual Insurance                                              Contingent
          PO Box 2839                                                           Unliquidated
          New York, NY 10116                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $27,474.74
          Maine Coast Shell Fish LLC                                            Contingent
          15 Hannaford Drive #2                                                 Unliquidated
          York, ME 03909                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,093.43
          Martinez Seafood Inc.                                                 Contingent
          212 Northern Avenue                                                   Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                          Desc Main
                                                                  Document     Page 21 of 39
 Debtor       No Name Restaurant, Inc.                                                                Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $93,050.19
          Massachusetts Port Authority                                          Contingent
          One Harborside Drive, Suite 200S                                      Unliquidated
          East Boston, MA 02128-0290                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $14,417.00
          Miller & Bisson PC                                                    Contingent
          One Dundee Park, Suite 3                                              Unliquidated
          Andover, MA 01810                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,899.55
          National Grid                                                         Contingent
          P.O.Box 11735                                                         Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $818.61
          NE Coffee                                                             Contingent
          100 Charles Street                                                    Unliquidated
          Malden, MA 02148                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $712.00
          Primarque Products Co.                                                Contingent
          100 Grand Street                                                      Unliquidated
          Worcester, MA 01610                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15,747.03
          Sysco                                                                 Contingent
          99 Spring Street                                                      Unliquidated
          Plympton, MA 02367                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,286.79
          The Farmland                                                          Contingent
          415 Main Street                                                       Unliquidated
          Wakefield, MA 01880                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                          Desc Main
                                                                  Document     Page 22 of 39
 Debtor       No Name Restaurant, Inc.                                                                Case number (if known)
              Name

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,200.20
           Truro Vineyards of Cape Cod, LLC                                     Contingent
           PO Box 834                                                           Unliquidated
           11 Shore Road, Rte 6A                                                Disputed
           North Truro, MA 02652
                                                                             Basis for the claim:    Business debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       422,079.47

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          422,079.47




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                      Desc Main
                                                                  Document     Page 23 of 39
 Fill in this information to identify the case:

 Debtor name         No Name Restaurant, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Commercial lease
              lease is for and the nature of              through December of
              the debtor's interest                       2024

                  State the term remaining
                                                                                     Massachusetts Port Authority
              List the contract number of any                                        One Harborside Drive, Suite 200S
                    government contract                                              East Boston, MA 02128-0290


 2.2.         State what the contract or                  ATM lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        Unknown
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                  Desc Main
                                                                  Document     Page 24 of 39
 Fill in this information to identify the case:

 Debtor name         No Name Restaurant, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                              Desc Main
                                                                  Document     Page 25 of 39


 Fill in this information to identify the case:

 Debtor name         No Name Restaurant, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MASSACHUSETTS

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $2,953,139.15
       From 11/01/2019 to Filing Date
                                                                                                   Other    Gross Sales


       For prior year:                                                                             Operating a business                             $3,057,958.00
       From 11/01/2018 to 10/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $3,208,338.00
       From 11/01/2017 to 10/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 19-14373                   Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                   Desc Main
                                                                  Document     Page 26 of 39
 Debtor       No Name Restaurant, Inc.                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See general ledger attached hereto                                                          $744,497.78                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                  Case 19-14373                   Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                   Desc Main
                                                                  Document     Page 27 of 39
 Debtor        No Name Restaurant, Inc.                                                                     Case number (if known)



               Recipient's name and address                      Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Madoff & Khoury LLP
                124 Washington Street, Suite
                202
                Foxborough, MA 02035                                 Attorney Fees                                             12/2019                  $7,500.00

                Email or website address
                alston@mandkllp.com

                Who made the payment, if not debtor?
                Katerina Contos


       11.2.    Massachusetts Bankruptcy
                Court
                                                                     Filing fee                                                12/2019                    $335.00

                Email or website address


                Who made the payment, if not debtor?
                Katerina Contos



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers          Total amount or
                                                                                                                         were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                Desc Main
                                                                  Document     Page 28 of 39
 Debtor      No Name Restaurant, Inc.                                                                   Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      On December 30, 2019, Debtor withdrew
       .    Debtor's Employees                                   $9,900 in cash and paid final payroll in
                                                                 cash. Remainder is cash on hand.                        12/30/19                             $0.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                  Case 19-14373                   Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                           Desc Main
                                                                  Document     Page 29 of 39
 Debtor      No Name Restaurant, Inc.                                                                   Case number (if known)



19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address
       15 1/2 First Pier                                             Massport                                 Unknown. Massport has
                                                                                                              asserted sewage leakage.
                                                                                                              Debtor disputes this


24. Has the debtor notified any governmental unit of any release of hazardous material?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                                  Desc Main
                                                                  Document     Page 30 of 39
 Debtor      No Name Restaurant, Inc.                                                                   Case number (if known)




            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Brian Bisson
                    Miller & Bisson, PC
                    1 Dundee Park, Suite 3
                    Andover, MA 01810

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Brian Bisson
                    (see above)


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Brian Bisson
                    (see above)


    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                              Desc Main
                                                                  Document     Page 31 of 39
 Debtor      No Name Restaurant, Inc.                                                                   Case number (if known)



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Katerina Contos                                15 Scotch Pine Cr.                                  President, Treasurer, Director        100%
                                                      MA 02181

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anastasia Contos                               12 Otis Place                                       Vice President, Director              0%
                                                      Boston, MA 02108

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Yannis Contos                                  15 Scotch Pine Cr.                                  Vice President, Secretary,            0%
                                                      MA 02181                                            Director

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Demetrios Klidaras                             71 Rawson Avenue                                    Vice President                        0%
                                                      Quincy, MA 02170



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Demetrios Klidaras
       .                                                                                                                                    Regular payroll

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48                            Desc Main
                                                                  Document     Page 32 of 39
 Debtor      No Name Restaurant, Inc.                                                                   Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 30, 2019

 /s/ Yannis Contos                                                      Yannis Contos
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Vice President, Secretary

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                         Document     Page 33 of 39
Case 19-14373   Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                         Document     Page 34 of 39
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48              Desc Main
                                                                  Document     Page 35 of 39




                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      No Name Restaurant, Inc.                                                                    Case No.
                                                                                 Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Vice President, Secretary of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 30, 2019                                        /s/ Yannis Contos
                                                                      Yannis Contos/Vice President, Secretary
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
     Case 19-14373       Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                                  Document     Page 36 of 39

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    A-1 Exterminators
    P.O. Box 310
    Lynn, MA 01903

    Allways Health Partners
    399 Revolution Drive
    Somerville, MA 02145

    Beau's Seafood
    9 Fish Piers Street E
    Boston, MA 02210

    Boston Lobster Company
    345 W 1sst Street
    Boston, MA 02127

    City of Boston
    One City Hall Square
    Boston, MA 02201

    Comcast Business
    PO Box 70219
    Philadelphia, PA 19176

    Cram Seafood Company
    145 Shirley Street
    Boston, MA 02119

    Dex-YP
    PO Box 619810
    DPW Airport
    Dallas, TX 75261

    Emcor Services
    80 Hawes Way
    South Walpole, MA 02071

    Eversource
    PO Box 56007
    Boston, MA 02205

    Horizon Beverage Company
    45 Commerce Way
    Norton, MA 02766

    HT Berry Co., Inc.
    50 North Street
    Canton, MA 02021

    Ipswich Maritime Products
    PO Box 388
    Ipswich, MA 01938
 Case 19-14373      Doc 1    Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                              Document     Page 37 of 39


Ipswich Shellfish Co.
8 Hayward Street
Ipswich, MA 01938

James Hook & Co.
15-17 Northern Avenue
Boston, MA 02210

John Nagle Co.
306 Northern Avenue
Boston, MA 02210

JRM Hauling & Recycling Service
265 Newbury Street
Peabody, MA 01960

Keezer Sportswear & Landmark Graphics
106 Finnell Drive, Suite 5
Boston, MA 02118

Kyler's Catch Seafood
2 Washburn Street
Peabody, MA 01960

Lavallee's Bakery Distributors
117 Beaver Street
Waltham, MA 02452

Lenox-Martel, Inc.
89 Heath Street
Jamaica Plain, MA 02130

Liberty Mutual Insurance
PO Box 2839
New York, NY 10116

Maine Coast Shell Fish LLC
15 Hannaford Drive #2
York, ME 03909

Martinez Seafood Inc.
212 Northern Avenue
Boston, MA 02210

Massachusetts Department of Revenue
Bankruptcy Unit
P.O. Box 9564
Boston, MA 02114

Massachusetts Port Authority
One Harborside Drive, Suite 200S
East Boston, MA 02128-0290
 Case 19-14373       Doc 1   Filed 12/30/19 Entered 12/30/19 12:41:48   Desc Main
                              Document     Page 38 of 39


Miller & Bisson PC
One Dundee Park, Suite 3
Andover, MA 01810

National Grid
P.O.Box 11735
Newark, NJ 07101

NE Coffee
100 Charles Street
Malden, MA 02148

Primarque Products Co.
100 Grand Street
Worcester, MA 01610

Sysco
99 Spring Street
Plympton, MA 02367

The Farmland
415 Main Street
Wakefield, MA 01880

Truro Vineyards of Cape Cod, LLC
PO Box 834
11 Shore Road, Rte 6A
North Truro, MA 02652
                 Case 19-14373                    Doc 1          Filed 12/30/19 Entered 12/30/19 12:41:48              Desc Main
                                                                  Document     Page 39 of 39



                                                               United States Bankruptcy Court
                                                                     District of Massachusetts
 In re      No Name Restaurant, Inc.                                                                    Case No.
                                                                                 Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for No Name Restaurant, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 30, 2019                                                   /s/ David B. Madoff
 Date                                                                David B. Madoff 552968
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for No Name Restaurant, Inc.
                                                                     Madoff & Khoury LLP
                                                                     124 Washington Street, Suite 202
                                                                     Foxborough, MA 02035
                                                                     508-543-0040 Fax:508-543-0020
                                                                     alston@mandkllp.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
